Citation Nr: 0712071	
Decision Date: 04/25/07    Archive Date: 05/01/07

DOCKET NO.  05-18 600	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

Entitlement to an increased rating for residuals of a left 
foot injury, currently rated as 30 percent disabling.

Entitlement to an initial rating in excess of 10 percent for 
low back disability.

Entitlement to service connection for left shoulder 
disability on a secondary basis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse



ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1984 to 
August 1987.  This case comes before the Board of Veterans' 
Appeals (Board) on appeal from decisions of the Columbia, 
South Carolina, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

The Board notes that the veteran also initiated an appeal 
with respect to the issue of entitlement to service 
connection for a right foot disability but this issue was 
resolved by an April 2005 rating decision granting the claim.  

In September 2006, the veteran provided testimony at a 
hearing before the undersigned Veterans Law Judge at the 
Columbia RO.  A transcript of the hearing is of record.  In 
October 2006, his representative submitted additional 
evidence in support of the appeal and waived the veteran's 
right to have this evidence considered by the RO.

In a May 2005 statement from the veteran, he appears to raise 
the issue of entitlement to service connection for a cervical 
spine disability, as secondary to his service-connected left 
foot disability.  This claim is referred to the originating 
agency for the appropriate action.


FINDINGS OF FACT

1.  The veteran's left foot disability is not more than 
severe; substantial useful function of the foot remains.  

2.  The veteran's low back disability is manifested by 
limitation of forward flexion to 30 degrees or less; 
ankylosis of the entire thoracolumbar spine is not present.

3.  The veteran has not experienced incapacitating episodes 
necessitating bedrest prescribed by a physician totaling at 
least 2 weeks during a 12-month period, nor has his low back 
disability resulted in any neurological impairment.

4.  The veteran currently has no disability of his left 
shoulder.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 30 percent 
for a left foot disability have not been met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 4.7, 4.10, 4.40, 4.71a, 
Diagnostic Codes 5167, 5284, § 4.124a, Diagnostic Code 8525 
(2006).

2.  The veteran's low back disability warrants a 40 percent 
disability rating, but not higher, throughout the initial 
evaluation period.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.7, 4.10, 4.14, 4.40, 4.45, 4.71a, Diagnostic Codes 5235-
5243 (2006).

3.  Left shoulder disability is not proximately due to or the 
result of service-connected disability.  38 C.F.R. § 3.310(a) 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2005), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess/Hartman v. 
Nicholson 19 Vet. App. 473 (2006).  

The record reflects that the originating agency provided the 
appellant with the notice required under the VCAA in response 
to his left foot claim and left shoulder claim, by letter 
mailed in April 2004, prior to its initial adjudication of 
the claims.  In an August 2004 letter, prior to the initial 
rating of his low back disability, he was informed of the 
evidence and information he should submit, to include all 
pertinent evidence in his possession, and also informed of 
the assistance that VA would provide to obtain evidence on 
his behalf.  In addition, he was informed of the criteria for 
evaluating his disabilities in the Statements of the Case.  
Moreover, the undersigned provided him with more specific 
information concerning the evidence needed to substantiate 
his claims at the September 2006 hearing before the Board.  
He was afforded additional time to submit evidence after the 
hearing and did so in October 2006.

Although the veteran has not been provided notice of the type 
of evidence necessary to establish an effective date for an 
increased rating for his left foot disability or notice with 
respect to the disability-evaluation and effective-date 
elements of his service connection claim, the Board finds 
that there is no prejudice to the appellant in proceeding 
with the issuance of a final decision.  See Bernard v. Brown, 
4 Vet. App. 384, 394 (1993).  As explained below, the Board 
has determined that an increased rating is not warranted for 
left foot disability and service connection is not warranted 
for left shoulder disability.  Consequently, no effective 
date or disability rating will be assigned, so the failure to 
provide notice with respect to these elements of the claim 
was no more than harmless error.

Similarly, although the appellant has not been provided 
notice of the type of evidence necessary to establish an 
effective date for an increased rating for his low back 
disability, the Board finds that there is no prejudice to the 
appellant in proceeding with the issuance of a final decision 
because it has determined that a higher rating is warranted 
throughout the initial evaluation period.  

The record also reflects that the veteran has been afforded 
appropriate VA examinations to evaluate his service-connected 
disabilities and the originating agency has obtained the 
veteran's service medical records and post-service treatment 
records.  Neither the veteran nor his representative has 
identified any outstanding evidence that could be obtained to 
substantiate the claims.  The Board is also unaware of any 
such evidence.  The Board acknowledges that the veteran has 
not been afforded a VA examination to determine the nature 
and etiology of his claimed left shoulder disability, but has 
determined that no such examination is required in this case 
because the medical evidence is sufficient to decide this 
claim.  In this regard, the Board notes that none of the 
medical evidence shows that he has been found to have a left 
shoulder disability or suggests that any such disability is 
related to service-connected disability.  Therefore, the 
Board is also satisfied that VA has complied with the duty to 
assist requirements of the VCAA and the pertinent 
implementing regulation.  

Finally, the Board notes that there is no indication in the 
record or reason to believe that any ultimate decision of the 
originating agency would have been different had complete 
VCAA notice been provided at an earlier time.

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claims by the 
originating agency were insignificant and non-prejudicial to 
the veteran.  

Accordingly, the Board will address the merits of the 
veteran's claims.


Rating Claims

A.  Factual Background

Service connection and a 10 percent disability evaluation 
were granted for the veteran's left foot disability in 
October 1987.  In an August 2003 decision of a Decision 
Review Officer, an increased rating of 30 percent was 
assigned, effective June 13, 2000.  The current claim for an 
increased rating was received in March 2004.  At that time, 
he also submitted a claim for service connection for a low 
back disability that was granted in an April 2005 decision of 
a Decision Review Officer.  A 10 percent disability rating 
was assigned, effective March 23, 2004.

The veteran was provided a VA examination to determine the 
severity of his left foot disability in April 2004.  During 
the examination, he stated that his left foot pain affected 
his job as he was on his feet all day working as a postmaster 
but it did not cause any difficulties with respect to the 
activities of daily life.  While the claims folder was not 
available for review by the examiner, a physical examination 
of the left foot was performed.  The left foot had no corns, 
calluses, or edema.  There was no nail dysfunction or problem 
with vascular supply.  Restricted range of motion of the left 
ankle was noted with dorsiflexion to 5 degrees and plantar 
flexion to 40 degrees with no pain.  Range of motion was not 
additionally limited by pain, fatigue, weakness, or lack of 
endurance following repetitive use.  The examiner observed 
tenderness to palpation along a medial scar.  There were also 
some slight weakness to the ankle, no instability of the foot 
or ankle, and no calluses suggestive of abnormal weight-
bearing.  The veteran's gait was antalgic with a relatively 
shortened stance on the painful left foot.  A mild pes planus 
deformity while standing was observed.  With respect to nerve 
impingement, the examiner noted that the veteran had normal 
dorsolateral sensation and some decreased sensation along the 
sopheneous nerve distribution.  He was able to elicit 
parasthesias with percussion over the tarsal tunnel as well 
as hypersensitivity on the plantar aspect of the left foot.  
The diagnosis was post-traumatic left tibial nerve causalgia.  

December 2003 private treatment records from the veteran's 
podiatrist note that the veteran was found to have nerve 
damage in his left foot.  In addition, his therapist provided 
VA with a letter in September 2006 noting that the veteran 
experienced chronic pain from his left foot and back injuries 
that made day-to-day activities and his job painful.  

In March 2005 the veteran was afforded another VA 
examination.  With respect to his left foot, he stated that 
he used in-soles as prescribed by his podiatrist and that he 
experienced severe pain as well as tingling numbness, aching, 
throbbing, and a sensation of tenderness that would radiate 
medially to the distal arch.  The veteran stated that he had 
flare-ups about 50 percent of the time every 15-30 days that 
would last about 4 hours.  These flare-ups are relieved by 
rest.  The veteran also stated that he had hypersensitivity 
when walking barefoot and that his left foot pain affected 
his ability to lift, walk, and bend while working for the 
postal service.  

Upon physical examination, the examiner noted a seven inch 
long scar on the left foot that was not adhered to the 
underlying tissue.  The examiner found that there were no 
increase of pain, and no calluses or edema.  The toes were 
within normal limits.  Pulses in the feet were strong and 
equal.  There were no restricted movement, no painful motion, 
no tenderness to the left foot, and no flat feet.  Range of 
motion testing disclosed plantar flexion to 30 degrees, 
dorsiflexion to 20 degrees, inversion to 25 degrees, and 
eversion to 15 degrees.  After repetitive motion there were 
no changes, and there was no additional limitation of motion 
due to pain, fatigue, weakness, or lack of endurance.  The 
examiner noted a decrease in sharp and dull sensation in the 
left foot.  Foot posture while standing was within normal 
limits and the gait on the left had no heel strike.  X-rays 
showed two fragments of metal in the calcaneus of the left 
foot with mild hallux valgus.  The rest of the left foot was 
unremarkable.  The diagnosis was a left foot crush injury.

With respect to his low back disability, the veteran reported 
experiencing pain, constant stiffness, as well as spasms and 
twitching.  He was seeing a chiropractor once a week.  He 
also noted that the pain reduced the amount of walking he 
could do and resulted in fatigability.  The examiner noted 
that a diagnosis of intervertebral disc syndrome was not 
applicable.  The veteran described experiencing flare-ups of 
his low back pain approximately 50 percent of the time, 
lasting from one to seven days.  Range of motion measurements 
of the lumbar spine showed flexion to 30 degrees without pain 
and to 90 degrees with pain.  Following repetitive motion, 
flexion was to 20 degrees without pain and to 70 degrees with 
pain.  Extension was to 20 degrees without pain and to 50 
degrees with pain.  There was no change following repetitive 
motion.  Right lateral flexion was to 60 degrees with pain 
and 70 degrees without pain, while left lateral flexion was 
to 50 degrees without pain and to 68 degrees with pain.  
Right rotation was to 30 degrees without pain and to 45 
degrees with pain, while left rotation was to 30 degrees 
without pain and to 45 degrees with pain.  There were no 
changes to lateral flexion or rotation following repetitive 
motion.  Similarly, there was no additional loss of motion 
caused by pain, fatigue, weakness, or lack of endurance upon 
repetitive use.  The veteran was positive for tenderness and 
aching upon palpation of the low back.  The examiner also 
observed a decrease in sharp and dull sensation in the left 
lower extremity.  The veteran's gait was normal with a right-
sided tilt of the upper body, and as noted above, the lack of 
a heel strike.

X-rays showed no listhesis, no loss of height of any 
vertebral bodies or disc spaces, and mild osteophytosis at 
the L4 level.  The diagnosis was a chronic lumbosacral 
strain.

In a September 2006 letter the veteran's chiropractor stated 
that he had treated the veteran for acute and subacute 
exacerbations of his chronic low back and neck conditions.  
These exacerbations were described as intermittent in nature 
and worsened with physical exertion.  Treatment records dated 
in June 2005 note range of motion measurements with flexion 
to 60 degrees, extension to 20 degrees, right lateral flexion 
to 25 degrees, and left lateral flexion to 15 degrees, all 
with pain.  The veteran described the pain as moderate and 
not varying much.  X-rays of the lumbar spine from June 2005 
showed no fractures, pathologies, or severe dislocations.  
There was no osseous or periosteal injuries.  The disc spaces 
appeared well-maintained and the lumbar spine was generally 
in good alignment with normal lordosis.  A small osteophyte 
was noted at the L4 level.  

Also of record are statements from the veteran, his family, 
and his co-worker noting the severity of his left foot and 
low back pain and its impact on his life and job.  
Specifically, they note that the veteran has pain every day 
as well as numbness in his left foot.  In May 2005 and April 
2006 statements, the veteran noted that his left toes are 
curled and stiff and that he is not able to move them.  
Similarly, during his September 2006 hearing, the veteran 
testified that he experiences a loss of feeling and tingling 
in his left foot, that it drags and drops, and that his low 
back manifests muscle spasms.  

B.  General Legal Criteria

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2006).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2006).  

When there is a question as to which of two evaluations to 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating, otherwise the lower rating shall be 
assigned.  38 C.F.R. § 4.7.

Under 38 C.F.R. § 4.14 (2006) the evaluation of the same 
disability under various diagnoses is to be avoided, however, 
the regulation does not preclude the assignment of separate 
evaluations for separate and distinct symptomatology where 
none of the symptomatology justifying an evaluation under one 
diagnostic code is duplicative of or overlapping with the 
symptomatology justifying an evaluation under another 
diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 
(1994).  

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. § 4.40 concerning lack of normal 
endurance, functional loss due to pain, and pain on use and 
during flare-ups; the provisions of 38 C.F.R. § 4.45 
concerning weakened movement, excess fatigability, and 
incoordination; and the provisions of 38 C.F.R. § 4.10 
concerning the effects of the disability on the veteran's 
ordinary activity are for consideration.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 
53 (1990).  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

C.  Left Foot

According to the Rating Schedule, foot injuries warrant a 10 
percent evaluation if they are moderate, a 20 percent 
evaluation if they are moderately severe or a 30 percent 
evaluation if they are severe.  38 C.F.R. § 4.71a, Diagnostic 
Code 5284.  With the actual loss of a foot, a 40 percent 
rating is warranted.  38 C.F.R. § 4.71a, Diagnostic Code 
5167.

As a preliminary matter, the Board notes that an increased 
rating for the veteran's left foot disability is not 
warranted under the diagnostic codes pertaining to diseases 
of the tibial nerves.  38 C.F.R. §§ 4.124a, Diagnostic Codes 
8523-8525 (2006).  Although the veteran was diagnosed with 
post-traumatic left tibial nerve causalgia at his April 2004 
VA examination, a higher disability evaluation of 40 percent 
is only possible under Diagnostic Code 8525 for complete 
paralysis of the internal popliteal nerve (tibial).  The 
record contains no evidence that complete plantar flexion has 
been lost, frank adduction is no longer possible, flexion and 
separation of the toes has been abolished, no muscle in the 
sole of his foot can move, or that there are lesions of the 
nerve high in the popliteal fossa.  Therefore, an increased 
evaluation is not appropriate based on the veteran's nerve 
impairment in his left foot.

As the veteran's left foot disability is currently rated as 
30 percent disabling under Diagnostic Code 5284, in order for 
a higher disability evaluation of 40 percent to be assigned, 
the evidence of record must show that his foot disability 
more nearly approximates the loss of his left foot.  The 
medical evidence of record establishes that the veteran has 
some limitation of motion, experiences flare-ups of pain, and 
has nerve damage in his left foot; however, it does not 
establish that the limitation of function of his left foot 
more nearly approximates the complete loss of use of his foot 
rather than a severe foot injury.  In this regard, the Board 
notes that while the veteran has made subjective complaints 
of numbness in his foot and stated in May 2005 and April 2006 
letters that he was unable to move his toes, the objective 
findings of the April 2004 and March 2005 VA examiners were 
that he experienced some loss of sensation in his left foot 
and his range of motion was limited, both examinations 
disclosed that he retained substantial useful function of the 
foot.  

In addition, the Board notes that a separate rating for the 
nerve damage in the veteran's left foot is not appropriate.  
As noted above, 38 C.F.R. § 4.14 provides that the evaluation 
of the same disability under various diagnoses is to be 
avoided, and while separate ratings are allowable for 
separate and distinct symptomatology, the numbness and loss 
of sensation experienced by the veteran is not separate and 
distinct from the impairment contemplated by Diagnostic Code 
5284.  Therefore, a separate rating is not allowable.  

D.  Low Back

Lumbosacral strain is evaluated under the general rating 
formula for rating diseases and injuries of the spine 
(outlined below).  38 C.F.R. § 4.71a, Diagnostic Codes 5237 
(2006).  Intervertebral disc syndrome will be evaluated under 
the general formula for rating diseases and injuries of the 
spine or under the formula for rating intervertebral disc 
syndrome based on incapacitating episodes, whichever method 
results in the higher evaluation when all disabilities are 
combined under 38 C.F.R. § 4.25.  38 C.F.R. § 4.71a, 
Diagnostic Code 5243 (2006).

Under the general rating formula for rating diseases and 
injuries of the spine, with or without symptoms such as pain, 
stiffness or aching in the area of the spine affected by 
residuals of injury or disease, the following ratings will 
apply.  A 20 percent evaluation is warranted for forward 
flexion of the thoracolumbar spine greater than 30 degrees, 
but not greater than 60 degrees; the combined range of motion 
of the thoracolumbar spine is not greater than 120 degrees; 
or if there is muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 
percent evaluation is warranted if forward flexion of the 
thoracolumbar spine is to 30 degrees or less or if there is 
favorable ankylosis of the entire thoracolumbar spine.  A 50 
percent evaluation is warranted for unfavorable ankylosis of 
the entire thoracolumbar spine.

Under Diagnostic Code 5243 for evaluating intervertebral disc 
syndrome, a 20 percent evaluation is assigned for 
incapacitating episodes having a total duration of at least 2 
weeks, but less than 4 weeks, during the past 12 months.  
Note 1 provides that for the purposes of evaluations under 
Diagnostic Code 5243, an incapacitating episode is a period 
of acute signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a physician and 
treatment by a physician. 38 C.F.R. § 4.71a, Diagnostic Code 
5243 (2006).

There are several notes set out after the diagnostic 
criteria, which provide the following: First, associated 
objective neurologic abnormalities are to be rated separately 
under an appropriate diagnostic code.  Second, for purposes 
of VA compensation, normal forward flexion of the 
thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 
degrees, left and right lateroflexion is 0 to 30 degrees, and 
left and right lateral rotation is 0 to 30 degrees.  The 
combined range of motion refers to the sum of the range of 
forward flexion, extension, left and right lateroflexion, and 
left and right rotation.  The normal combined range of motion 
of the thoracolumbar spine is to 140 degrees.  Third, in 
exceptional cases, an examiner may state that, because of 
age, body habitus, neurologic disease, or other factors not 
the result of disease or injury of the spine, the range of 
motion of the spine in a particular individual should be 
considered normal for that individual, even though it does 
not conform to the normal range of motion stated in the 
regulation.  Fourth, each range of motion should be rounded 
to the nearest 5 degrees.

As a preliminary matter, the Board notes that the record does 
not establish, and the veteran does not allege, that he has 
experienced incapacitating episodes requiring bed rest 
prescribed by a physician.  

The Board also notes that while the March 2005 examiner found 
decreased sensation in the veteran's left lower extremity, no 
diagnosis was rendered with respect to a neurologic 
abnormality or nerve impairment of the left leg.  Similarly, 
the veteran's private treatment records regarding his low 
back contain no complaints of radiating pain to either leg or 
other evidence of neurological manifestations.  A separate 
rating for neurological impairment in either lower extremity 
is therefore not warranted.  

The Board finds that an increased rating of 40 percent is 
warranted for the veteran's low back disability.  In this 
regard, the Board notes that at his March 2005 VA examination 
range of motion testing showed that flexion of the lumbar 
spine was to 90 degrees with pain and to 30 degrees without 
pain.  After repetitive motion, flexion was further limited 
to 20 degrees without pain.  A 40 percent disability 
evaluation is appropriate when forward flexion of the 
thoracolumbar spine is to 30 degrees or less.  When all 
pertinent disability factors are taken into consideration, it 
is clear that the veteran has forward flexion of his low back 
to 30 degrees or less and therefore an initial disability 
rating of 40 percent is appropriate throughout the initial 
evaluation period.  A rating in excess of 40 percent is not 
warranted as the medical evidence shows that the veteran 
retains substantial, pain free motion of the back.  The 
evidence clearly demonstrates that the veteran's 
thoracolumbar spine is not ankylosed.

The Board has considered whether there is any other 
appropriate basis for granting a higher or separate 
compensable rating, but has found none.  The Board has also 
considered the doctrine of reasonable doubt and has resolved 
all such doubt in the veteran's favor. 

E.  Extra-schedular Consideration

The Board has also considered whether this case should be 
forwarded to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. 
§ 3.321(b)(1).  The record reflects that the veteran has not 
required frequent hospitalization for either disability and 
that the manifestations of each disability are those 
contemplated by the schedular criteria.  In sum, there is no 
indication that the average industrial impairment from either 
disability would be in excess of that contemplated by the 
assigned evaluation.  Therefore, the Board has determined 
that referral of this case for extra-schedular consideration 
is not in order.


Service Connection Claim

A.  Legal Criteria

Service connection may be granted for disability which is 
proximately due to or the result of service-connected 
disability.  38 C.F.R. § 3.310(a).  Additional disability 
resulting from the aggravation of a nonservice-connected 
disability by a service-connected disability is also 
compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 7 
Vet. App. 439, 448 (1995) (en banc).

Service connection on a secondary basis may not be granted 
without medical evidence of a current disability and medical 
evidence of a nexus between the current disability and a 
service-connected disability.  See Wallin v. West, 11 Vet. 
App. 509, 512-514 (1998).

B.  Analysis

The veteran contends that service connection is warranted for 
left shoulder disability because it is secondary to his 
service-connected left foot disability.  The medical evidence 
documents some left shoulder complaints but does not show 
that the veteran has been found to have any disorder of his 
left shoulder.  Moreover, there is no medical evidence 
suggesting that any such disorder is etiologically related to 
service-connected disability.

The evidence of this claimed disability, as well as the 
evidence of a nexus between the claimed disability and 
service-connected disability, is limited to the veteran's own 
statements.  This is not competent evidence of the claimed 
disability or of a nexus between the claimed disability and 
service-connected disability since laypersons, such as the 
veteran, are not qualified to render a medical diagnosis or 
an opinion concerning medical causation.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  

Accordingly, the Board must conclude that the preponderance 
of the evidence is against this claim.


							(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to a higher initial rating of 40 percent, but not 
higher, for low back disability is granted throughout the 
initial evaluation period, subject to the criteria applicable 
to the payment of monetary benefits.  

Entitlement to an increased rating for left foot disability 
is denied.

Entitlement to service connection for left shoulder 
disability on a secondary basis is denied.



______________________________________________
Shane A. Durkin
Veterans Law Judge
 Board of Veterans' Appeals






 Department of Veterans Affairs


